*538MEMORANDUM ***
Nanang Solikhin, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order summarily affirming the pretermission of his application for cancellation of removal pursuant to 8 U.S.C. § 1229b. Because the parties are familiar with the factual and procedural history, we need not recount it here. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
Solikhin’s argument that the immigration judge violated his due process rights by retroactively applying 8 U.S.C. § 1229b(d)(2) to his case is foreclosed by Garcia-Ramirez v. Gonzales, 423 F.3d 935 (9th Cir.2005).
Solikhin also argues that the Non-Immigrant Information System (“NIIS”) printout does not constitute reliable evidence of the date he departed the United States because the information it contains is collected by airline employees, not government officials, and because the printout at issue here is missing entries for the departure carrier or flight number. However, he did not produce any evidence to contradict the December 28,1996 departure date. Thus, his argument that the NIIS data is unreliable is insufficient to meet his burden of establishing he had not been outside of the United States for a period of more than ninety days. See 8 C.F.R. § 1240.8(d).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.